By the Court.
The defendant offered, among other things, to prove that there were debts for outfits, exceeding the value of the vessel, for which the creditors had liens on the vessel against all owners thereof, and that those creditors, with the assent of the plaintiff and of all the owners, took the vessel and caused it to be sold, and applied the proceeds to the payment of their debt*?. If such was the fact, the whole title in the vessel having been disposed of by the plaintiff’s consent for the payment of debts which created a valid lien on the vessel as against him and all other owners, a formal bill of sale by the defendant to the plaintiff was immaterial. Exceptions sustained.